Exhibit 10.44

 

The CORPORATEplan for RetirementSM

EXECUTIVE PLAN

 

Adoption Agreement

 

IMPORTANT NOTE

 

This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is “unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees” under the Employee
Retirement Income Security Act with respect to the Employer’s particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer’s attorney prior to
adoption.

 

Plan Number: 44381

 

ECM NQ 2007 AA

(07/2007)

 

10/23/2008

© 2007 Fidelity Management & Research Company

 

--------------------------------------------------------------------------------


 

ADOPTION AGREEMENT

ARTICLE 1

 

1.01

 

PLAN INFORMATION

 

 

 

 

 

 

 

(a)

Name of Plan:

 

 

 

 

 

 

 

This is the Amphenol Corporation Supplemental Defined Contribution Plan (the
“Plan”).

 

 

 

 

 

 

(b)

Plan Status (Check one.):

 

 

 

 

 

 

 

(1)

Adoption Agreement effective date: 1/1/2009.

 

 

 

 

 

 

 

 

(2)

The Adoption Agreement effective date is (Check (A) or check and complete (B)):

 

 

 

 

 

 

 

 

 

(A)

o

A new Plan effective date.

 

 

 

 

 

 

 

 

 

 

 

(B)

x

An amendment and restatement of the Plan. The original effective date of the
Plan was: 6/1/2007.

 

 

 

(c)

Name of Administrator, if not the Employer:

 

 

 

 

 

 

 

 

 

1.02

 

EMPLOYER

 

 

 

 

(a)

Employer Name:   Amphenol Corporation

 

 

 

 

 

 

(b)

The term “Employer” includes the following Related Employer(s) (as defined in
Section 2.01(a)(25)) participating in the Plan:

 

 

 

 

 

 

Amphenol Interconnect Products Corporation

 

 

Times Fiber Communications, Inc.

 

 

Amphenol Cables on Demand Corp.

 

 

Amphenol T&M Antennas, Inc.

 

1

--------------------------------------------------------------------------------


 

1.03

 

COVERAGE

 

 

 

 

 

(Check (a) and/or (b).)

 

 

 

 

 

 

 

 

 

(a)

x

 The following Employees are eligible to participate in the Plan (Check (1) or
(2)):

 

 

 

 

 

 

 

 

 

 

 

(1)

o

Only those Employees designated in writing by the Employer, which writing is
hereby incorporated herein.

 

 

 

 

 

 

 

 

 

 

 

(2)

x

Only those Employees in the eligible class described below:

 

 

 

 

 

 

 

 

 

 

 

 

 

An Employee who is (1) a member of a select group of management or highly
compensated employees (2) either (i) not eligible to accrue a benefit under the
Employer’s defined benefit plan after January 1, 2007 or (ii) affected by a
deferral limit to the primary qualified pension plan in which he or she
participates and (3) specifically designated in writing as eligible by Amphenol
Corporation.

 

 

 

(b)

o

The following Directors are eligible to participate in the Plan (Check (1) or
(2)):

 

 

 

 

 

(1)

o

Only those Directors designated in writing by the Employer, which writing is
hereby incorporated herein.

 

 

 

 

 

 

 

 

 

 

 

(2)

o

All Directors, effective as of the later of the date in 1.01(b) or the date the
Director becomes a Director.

 

 

 

 

 

 

 

 

 

 

 

(Note: A designation in Section 1.03(a)(1) or Section 1.03(b)(1) or a
description in Section 1 .03(a)(2) must include the effective date of such
participation.)

 

1.04

 

COMPENSATION

 

 

 

 

 

 

 

(If Section 1.03(a) is selected, select (a) or (b). If Section 1.03(b) is
selected, complete (c))

 

 

 

For purposes of determining all contributions under the Plan:

 

 

 

(a)

x Compensation shall be as defined, with respect to Employees, in the Amphenol
Corporation Employee Savings/401(k) Plan maintained by the Employer:

 

 

 

 

 

(1)

o

to the extent it is in excess of the limit imposed under Code section
401(a)(17).

 

 

 

 

 

 

 

 

 

 

 

(2)

x

notwithstanding the limit imposed under Code section 401(a)(17).

 

 

 

(b)

o Compensation shall be as defined in Section 2.01(a)(9) with respect to
Employees (Check (1), and/or (2) below, if, and as, appropriate):

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

(1)

o

but excluding the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

o

but excluding bonuses, except those bonuses listed in the table in
Section 1.05(a)(2).

 

 

 

(c)

o

Compensation shall be as defined in Section 2.01(a)(9)(c) with respect to
Directors, but excluding the following:

 

 

 

 

 

 

 

 

 

 

 

1.05

 

CONTRIBUTIONS ON BEHALF OF EMPLOYEES

 

 

 

 

(a)

 

Deferral Contributions (Complete all that apply):

 

 

 

 

 

(1)

o

Deferral Contributions. Subject to any minimum or maximum deferral amount
provided below, the Employer shall make a Deferral Contribution in accordance
with, and subject to, Section 4.01 on behalf of each Participant who has an
executed salary reduction agreement in effect with the Employer for the
applicable calendar year (or portion of the applicable calendar year).

 

Deferral Contributions

 

Dollar Amount

 

% Amount

Type of Compensation

 

Min

 

Max

 

Min

 

Max

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Note: With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)

 

 

 

 

 

(2)

o

Deferral Contributions with respect to Bonus Compensation only. The Employer
requires Participants to enter into a special salary reduction agreement to make
Deferral Contributions with respect to one or more Bonuses, subject to minimum
and maximum deferral limitations, as provided in the table below.

 

 

3

--------------------------------------------------------------------------------


 

 

 

Treated As

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-

 

Dollar Amount

 

% Amount

 

Deferral Contributions
Type of Bonus

 

Performance
Based

 

Performance
Based

 

Min

 

Max

 

Min

 

Max

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Note: With respect to each type of Bonus, list the minimum and maximum dollar
amounts or percentages as whole dollar amounts or whole number percentages. In
the event a bonus identified as a Performance-based Bonus above does not
constitute a Performance-based Bonus with respect to any Participant, such Bonus
will be treated as a Non-Performance-based Bonus with respect to such
Participant.)

 

 

 

 

(b)

Matching Contributions (Choose (1) or (2) below, and (3) below, as applicable):

 

 

 

 

 

(1)

o

The Employer shall make a Matching Contribution on behalf of each Employee
Participant in an amount described below:

 

 

 

 

 

 

 

 

(A)

o

    % of the Employee Participant’s Deferral Contributions for the calendar
year.

 

 

 

 

 

 

 

 

 

(B)

o

The amount, if any, declared by the Employer in writing, which writing is hereby
incorporated herein.

 

 

 

 

 

 

 

 

 

(C)

o

Other:                                                                                                         

 

 

 

(2)

o

Matching Contribution Offset. For each Employee Participant who has made
elective contributions (as defined in 26 CFR section 1.401(k)-6 (“QP
Deferrals”)) of the maximum permitted under Code section 402(g), or the maximum
permitted under the terms of the                               Plan (the “QP”),
to the QP, the Employer shall make a Matching Contribution in an amount equal to
(A) minus (B) below:

 

 

 

 

 

 

 

 

(A)

The matching contributions (as defined in 26 CFR section 1.401(m)-1(a)(2) (“QP
Match”)) that the Employee Participant would have received under the QP on the
sum of the Deferral Contributions and the Participant’s QP Deferrals, determined
as though—

 

 

 

 

 

 

 

 

 

·

 

no limits otherwise imposed by the tax law applied to such QP match; and

 

 

 

 

·

 

the Employee Participant’s Deferral Contributions had been made to the QP.

 

4

--------------------------------------------------------------------------------


 

 

 

 

(B)

The QP Match actually made to such Employee Participant under the QP for the
applicable calendar year.

 

 

 

 

 

 

 

Provided, however, that the Matching Contributions made on behalf of any
Employee Participant pursuant to this Section 1.05(b)(2) shall be limited as
provided in Section 4.02 hereof.

 

 

 

 

 

 

 

(3)

o

Matching Contribution Limits (Check the appropriate box (es)):

 

 

 

 

 

 

 

 

(A)

o

Deferral Contributions in excess of      % of the Employee Participant’s
Compensation for the calendar year shall not be considered for Matching
Contributions.

 

 

 

 

 

 

 

 

 

(B)

o

Matching Contributions for each Employee Participant for each calendar year
shall be limited to $          .

 

 

 

 

 

 

 

(c)

Employer Contributions

 

 

 

 

 

(1)

o

Fixed Employer Contributions. The Employer shall make an Employer Contribution
on behalf of each Employee Participant in an amount determined as described
below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

x

Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Employee Participants in any amount (which
amount may be zero), as determined by the Employer in its sole discretion from
time to time in a writing, which is hereby incorporated herein.

 

 

 

 

 

1.06

CONTRIBUTIONS ON BEHALF OF DIRECTORS

 

 

 

(a)

o  Director Deferral Contributions

 

 

 

 

 

 

 

The Employer shall make a Deferral Contribution in accordance with, and subject
to, Section 4.01 on behalf of each Director Participant who has an executed
deferral agreement in effect with the Employer for the applicable calendar year
(or portion of the applicable calendar year), which deferral agreement shall be
subject to any minimum and/or maximum deferral amounts provided in the table
below.

 

Deferral Contributions

 

Dollar Amount

 

% Amount

 

Type of Compensation

 

Min

 

Max

 

Min

 

Max

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

(Note: With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)

 

 

(b)

Matching and Employer Contributions:

 

 

 

(1)

o

Matching Contributions. The Employer shall make a Matching Contribution on
behalf of each Director Participant in an amount determined as described below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

o

Fixed Employer Contributions. The Employer shall make an Employer Contribution
on behalf of each Director Participant in an amount determined as described
below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

o

Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Director Participants in any amount (which
amount may be zero), as determined by the Employer in its sole discretion from
time to time, in a writing, which is hereby incorporated herein.

 

1.07

DISTRIBUTIONS

 

 

 

The form and timing of distributions from the Participant’s vested Account shall
be made consistent with the elections in this Section 1.07.

 

 

 

(a) (1)   Distribution options to be provided to Participants

 

6

--------------------------------------------------------------------------------


 

 

 

(A) Specified
Date

 

(B) Specified
Age

 

(C) Separation
From Service

 

(D) Earlier of
Separation or
Age

 

(E) Earlier of
Separation or
Specified Date

 

(F) Disability

 

(G)
Change
in
Control

 

(H) Death

 

Deferral Contribution

 

x Lump Sum

 

o Lump Sum

 

x Lump Sum

 

o Lump Sum

 

o Lump Sum

 

o Lump Sum

 

o Lump Sum

 

o Lump Sum

 

 

 

x Installments

 

o Installments

 

x Installments

 

o Installments

 

o Installments

 

o Installments

 

 

 

o Installments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Matching Contributions

 

o Lump Sum

 

o Lump Sum

 

o Lump Sum

 

o Lump Sum

 

o Lump Sum

 

o Lump Sum

 

o Lump Sum

 

o Lump Sum

 

 

 

o Installments

 

o Installments

 

o Installments

 

o Installments

 

o Installments

 

o Installments

 

 

 

o Installments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employer Contributions

 

x Lump Sum

 

o Lump Sum

 

x Lump Sum

 

o Lump Sum

 

o Lump Sum

 

o Lump Sum

 

o Lump Sum

 

o Lump Sum

 

 

 

x Installments

 

o Installments

 

x Installments

 

o Installments

 

o Installments

 

o Installments

 

 

 

o Installments

 

 

(Note: If the Employer elects (F), (G), or (H) above, the Employer must also
elect (A), (B), (C), (D), or (E) above, and the Participant must also elect (A),
(B), (C), (D), or (E) above. In the event the Employer elects only a single
payment trigger and/or payment method above, then such single payment trigger
and/or payment method shall automatically apply to the Participant. If the
employer elects to provide for payment upon a specified date or age, and the
employer applies a vesting schedule to amounts that may be subject to such
payment trigger(s), the employer must apply a minimum deferral period, the
number of years of which must be greater than the number of years required for
100% vesting in any such amounts. If the employer elects to provide for payment
upon disability and/or death, and the employer applies a vesting schedule to
amounts that may be subject to such payment trigger, the employer must also
elect to apply 100% vesting in any such amounts upon disability and/or death.)

 

(2)

x

A Participant incurs a Disability when the Participant (Check at least one if
Section 1.07(a)(1)(F) or if Section 1.08(e)(3) is elected):

 

 

 

 

 

(A)

o

is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 

 

 

 

 

 

 

(B)

x

is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Employer.

 

 

 

 

 

 

 

(C)

o

is determined to be totally disabled by the Social Security Administration or
the Railroad Retirement Board.

 

7

--------------------------------------------------------------------------------


 

(D)

o

is determined to be disabled pursuant to the following disability insurance
program:               the definition of disability under which complies with
the requirements in regulations under Code section 409A.

 

 

 

(Note: If more than one box above is checked, then the Participant will have a
Disability if he satisfies at least one of the descriptions corresponding to one
of such checked boxes.)

 

(3)

 

x

Regardless of any payment trigger and, as applicable, payment method, to which
the Participant would otherwise be subject pursuant to (1) above, the first to
occur of the following Plan-level payment triggers will cause payment to the
Participant commencing pursuant to Section 1.07(c)(1) below in a lump sum,
provided such Plan-level payment trigger occurs prior to the payment trigger to
which the Participant would otherwise be subject.

 

Payment Trigger

 

(A)

o

 

Separation from Service prior to:

 

 

 

 

(B)

o

 

Separation from Service

(C)

x

 

Death

(D)

o

 

Change in Control

 

(b)

 

Distribution Election Change

 

 

 

 

 

A

 

Participant

 

 

 

 

 

 

(1) o

 

shall

 

 

 

(2) x

 

shall not

 

 

 

 

 

 

 

 

be permitted to modify a scheduled distribution election in accordance with
Section 8.01(b) hereof.

 

 

 

(c)

 

Commencement of Distributions

 

 

 

 

 

(1)

 

Each lump sum distribution and the first distribution in a series of installment
payments (if applicable) shall commence as elected in (A), (B) or (C) below:

 

 

 

 

 

 

 

 

 

(A)

x

Monthly on the 15th day of the month which day next follows the applicable
triggering event described in 1.07(a).

 

 

 

 

(B)

o

Quarterly on the       day of the following
months               ,               ,               , or                (list
one month in each calendar quarter) which day next follows the applicable
triggering event described in 1.07(a).

 

 

 

 

(C)

o

Annually on the            day of             (month) which day next

 

8

--------------------------------------------------------------------------------


 

 

follows the applicable triggering event described in 1.07(a).

 

 

 

(Note:  Notwithstanding the above: a six-month delay shall be imposed with
respect to certain distributions to Specified Employees; a Participant who
chooses payment on a Specified Date will choose a month, year or quarter (as
applicable) only, and payment will be made on the applicable date elected in
(A), (B) or (C) above that falls within such month, year or quarter elected by
the Participant.)

 

 

 

(2)

 

The commencement of distributions pursuant to the events elected in
Section 1.07(a)(1) and Section 1.07(a)(3) shall be modified by application of
the following:

 

 

 

 

 

 

(A)

o

 

Separation from Service Event Delay — Separation from Service will be treated as
not having occurred for         months after the date of such event.

 

 

 

 

 

 

 

 

 

 

(B)

o

 

Plan Level Delay — all distribution events (other than those based on Specified
Date or Specified Age) will be treated as not having occurred for           
days (insert number of days but not more than 30).

 

9

--------------------------------------------------------------------------------


 

(d)

 

Installment Frequency and Duration

 

 

 

 

 

If installments are available under the Plan pursuant to Section 1.07(a), a
Participant shall be permitted to elect that the installments will be paid
(Complete 1 and 2 below):

 

 

 

 

 

(1)

 

at the following intervals:

 

 

 

 

 

 

 

 

 

 

(A) 

o

Monthly commencing on the day elected in Section 1.07(c)(1).

 

 

 

 

 

(B) 

o

Quarterly commencing on the day elected in Section 1.07(c)(1) (with payments
made at three-month intervals thereafter).

 

 

 

 

 

(C)

x

Annually commencing on the day elected in Section 1.07(c)(1).

 

 

 

 

 

 

 

(2)

 

over the following term(s) (Complete either (A) or (B)):

 

 

 

 

 

(A) 

x

Any term of whole years between 2 (minimum of 1) and 15 (maximum of 30).

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)

o

Any of the whole year terms selected below.

 

 

o

1

 

o

2

 

o

3

 

o

4

 

o

5

 

o

6

 

 

 

o

7

 

o

8

 

o

9

 

o

10

 

o

11

 

o

12

 

 

 

o

13

 

o

14

 

o

15

 

o

16

 

o

17

 

o

18

 

 

 

o

19

 

o

20

 

o

21

 

o

22

 

o

23

 

o

24

 

 

 

o

25

 

o

26

 

o

27

 

o

28

 

o

29

 

o

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Note: Only elect a term of one year if Section 1.07(d)(1)(A) and/or
Section 1.07(d)(1)(B) is elected above.)

 

(e)

 

Conversion to Lump Sum

 

 

 

 

 

o

 

Notwithstanding anything herein to the contrary , if the Participant’s vested
Account at the time such Account becomes payable to him hereunder does not
exceed $     distribution of the Participant’s vested Account shall
automatically be made in the form of a single lump sum at the time prescribed in
Section 1.07(c)(1).

 

 

 

 

 

(f)

 

Distribution Rules Applicable to Pre-effective Date Accruals

 

 

 

 

 

 

 

x

 

Benefits accrued under the Plan (subject to Code section 409A) prior to the date
in Section 1.01(b)(1) above are subject to distribution rules not described in
Section 1.07(a) through (e), and such rules are described in Attachment A Re:
PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES.

 

10

--------------------------------------------------------------------------------


 

1.08

 

VESTING SCHEDULE

 

 

 

 

 

(a)

(1)

 

The Participant’s vested percentage in Matching Contributions elected in
Section 1.05(b) shall be based upon the following schedule and unless
Section 1.08(a)(2) is checked below will be based on the elapsed time method as
described in Section 7.03(b).

 

 

 

 

 

 

 

 

 

(2)

 

o  Vesting shall be based on the class year method as described in
Section 7.03(c).

 

 

 

 

 

 

 

 

(b)

(1)

 

The Participant’s vested percentage in Employer Contributions elected in
Section 1.05(c) shall be based upon the following schedule and unless
Section 1.08(b)(2) is checked below will be based on the elapsed time method as
described in Section 7.03(b).

 

Years of Service

 

Vesting %

1

 

0

2

 

0

3

 

0

4

 

0

5

 

100

 

 

 

 

(2)

 

o  Vesting shall be based on the class year method as described in
Section 7.03(c).

 

 

 

 

 

 

 

 

(c)

o

Years of Service shall exclude (Check one.):

 

 

 

 

 

 

 

 

 

 

 

(1)

o

for new plans, service prior to the Effective Date as defined in
Section 1.01(b)(2)(A).

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

o

for existing plans converting from another plan document, service prior to the
original Effective Date as defined in Section 1.01(b)(2)(B).

 

 

 

 

 

 

 

 

 

 

 

 

 

(Note: Do not elect to apply this Section 1.08(c) if vesting is based only on
the class year method.)

 

 

 

 

 

 

 

 

 

 

(d)

x

Notwithstanding anything to the contrary herein, a Participant will forfeit his
Matching Contributions and Employer Contributions (regardless of whether vested)
upon the occurrence of the following event(s):

 

 

 

 

 

 

 

 

 

(1) The Participant engages in activities deemed competitive and materially
detrimental to the Employer or (2) The Participant performs acts of willful
malfeasance or gross negligence in a matter of material importance to the
Employer.  Amphenol Corporation shall have the sole discretion with respect to
the application of this provision and its decision shall be conclusive and
binding on all persons.

 

 

 

 

(Note: Contributions with respect to Directors, which are 100% vested at all
times, are subject to the rule in this subsection (d).)

 

11

--------------------------------------------------------------------------------


 

(e)

 

A Participant will be 100% vested in his Matching Contributions and Employer
Contributions upon (Check the appropriate box(es)):

 

(1)

x

Retirement eligibility is the date the Participant attains age 65 and completes
0 Years of Service, as defined in Section 7.03(b).

 

 

 

(2)

x

Death.

 

 

 

(3)

x

The date on which the Participant becomes disabled, as determined under
Section 1.07(a)(2).

 

 

 

(Note: Participants will automatically vest upon Change in Control if
Section 1.07(a)(1)(G) is elected.)

 

(f)

 

o

Years of Service in Section 1.08 (a)(1) and Section 1.08 (b)(1) shall include
service with the following employers:

 

1.09  INVESTMENT DECISIONS

 

 

 

A Participant’s Account shall be treated as invested in the Permissible
Investments as directed by the Participant unless otherwise provided below:

 

 

 

 

 

 

 

1.10  ADDITIONAL PROVISIONS

 

The Employer may elect Option below and complete the Superseding Provisions
Addendum to describe overriding provisions that are not otherwise reflected in
this Adoption Agreement.

 

 

 

x

The Employer has completed the Superseding Provisions Addendum to reflect the
provisions of the Plan that supersede provisions of this Adoption Agreement
and/or the Basic Plan Document.

 

12

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Re: PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES

 

Plan Name:

 

Amphenol Corporation Supplemental Defined Contribution Plan (the “Plan”)

 

For contributions and related earnings for tax years beginning prior to 1/1/2009
the following shall apply:

 

If a Participant elects a date of distribution, such date shall apply to all
contributions to the Plan during the period (and earnings attributable to those
contributions), including employer contributions. If the Participant dies before
the elected payment date, the Participant shall be considered to have terminated
employment and the Participant’s benefit will be paid to the Participant’s
Beneficiary commencing pursuant to Section 1.07(c)(1). In the absence of such
date election, all contributions to the Plan during the period (and earnings
attributable to those contributions), shall be distributed upon termination of
employment. All distributions from the Plan shall be paid in a lump sum
commencing pursuant to Section 1.07(c)(1).

 

13

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

Re: SUPERSEDING PROVISIONS
for

 

Plan Name:

 

Amphenol Corporation Supplemental Defined Contribution Plan (the “Plan”)

 

(a)

Superseding Provision(s) – The following provisions supersede other provisions
of this Adoption Agreement and/or the Basic Plan Document as described below:

 

 

1.

Section 1.05(a)(1) of the Adoption Agreement is hereby amended to read as
follows:

 

 

 

 

 

The Employer shall make a Deferral Contribution in accordance with, and subject
to, Section 4.01 on behalf of each Participant who has an executed salary
reduction agreement in effect with the Employer for the calendar year (or
portion of the calendar year) in question, not to exceed:

 

 

 

 

 

(a)

for a Participant with estimated compensation for the prior year* of less than
the Code Section 401(a)(17) limit for such prior year,

 

 

 

 

 

 

 

 

(i)

the Code Section 402(g) limit for the Plan Year less

 

 

 

(ii)

the product of the:

 

 

 

 

 

 

 

 

 

 

(A)

Employer’s qualified 401(k) plan-level cap on deferrals by Highly Compensated
Employees as in effect as of the commencement of the deferral period, and

 

 

 

 

(B)

Compensation Factor for each Participant determined in accordance with the
following chart.

 

Estimated Compensation

 

 

 

(Prior Year)*

 

Compensation Factor

 

 

 

 

 

Less than $125,000

 

$

100,000

 

$125,000.01 - $150,000

 

$

125,000

 

$150,000.01 – $175,000

 

$

150,000

 

$175,000.01 - $200,000

 

$

175,000

 

$200,000.01 – $225,000

 

$

200,000

 

$225,000.01 – $250,000

 

$

225,000

 

$250,000.01 – $275,000

 

$

250,000

 

$275,000.01 and over

 

$

275,000

 

 

 

 

(b)

for a Participant with estimated compensation for the prior year* in excess of
the Code Section 401(a)(17) limit for such prior year, the maximum deferral
amount shall be 5% of the Participant’s estimated compensation for the Plan Year
in excess of the Code Section 401(a)(17) limit for the Plan Year to a maximum of
6.66 multiplied by such limit. Estimated compensation for the Plan Year shall be
determined by Amphenol Corporation, in its sole discretion, prior to the
commencement of each deferral election period.

 

14

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*                                         As determined by Amphenol Corporation,
in its sole discretion, prior to the commencement of each deferral election
period. (For new Employees, an estimate of projected current year Compensation
shall be substituted.)

 

2.                                       Section 1.07(a)(2)(B) of the Adoption
Agreement is hereby amended by substituting “6” for “3” in the final clause
thereof.

 

3.                                       Section 8.01(d) of the Basic Plan
Document is hereby amended to clarify that, in the absence of a date of
distribution election by a Participant, contributions to the Plan during the
period (and earnings attributable to those contributions) shall be distributed
upon Separation from Service.

 

4.                                       Section 8.03 of the Basic Plan Document
is amended to clarify to the extent permitted by applicable law that the
deferral election, if any, of a Participant who receives an unforeseeable
emergency distribution shall be cancelled pursuant to 26 CFR section
1.409A-3(j)(viii).

 

15

--------------------------------------------------------------------------------